Citation Nr: 1419151	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The October 2008 Rating Decision, in relevant part, denied the Veteran's claims for service connection for prostate cancer and skin cancer.  The Veteran filed a Notice of Disagreement in January 2009.  38 C.F.R. § 20.201 (2013).  The RO issued the Veteran a Statement of the Case (SOC) in August 2009.  The Veteran filed a timely Substantive Appeal, VA Form 9, in September 2009.  The RO issued a Supplemental SOC in November 2009 and in May 2012.

The Veteran requested a Board hearing at his local RO in his September 2009 Substantive Appeal, VA Form 9.  However, the Veteran did not appear at the hearing, which was scheduled for October 20, 2010.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013).

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents are relevant to the issues on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.


FINDINGS OF FACT


1.  The competent evidence of record is against a finding that the Veteran served in the inland waterways or on land in the Republic of Vietnam during the Vietnam era, and there is no persuasive evidence that the Veteran was actually exposed to herbicides while serving on active duty.

2.  The competent evidence of record is against a finding that the Veteran has prostate cancer that was present in service or manifested to a compensable degree in the first post-service year or otherwise is related to an event or incident of his period of active service, including claimed herbicide exposure.

3.  The competent evidence of record is against a finding that the Veteran has skin cancer that was present in service or manifested to a compensable degree in the first post-service year or otherwise is related to an event or incident of his period of active service, including claimed herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, to include due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for skin cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

Prior to the October 2008 Rating Decision, the RO provide the Veteran with a letter in July 2008 notifying him of what was necessary substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The July 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, the July 2008 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and statements from the Veteran.  

The Board recognizes that the Veteran has not been afforded a VA examination in this case.  However, the record does not contain competent evidence showing that the Veteran's current diagnosis is related to his period of active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As service treatment and post-service medical records provide no basis to grant this claim, as will be explained in greater detail below, the Board finds no basis for the need to obtain a VA examination or medical opinion.  

The Board notes that, in the April 2011 remand, the Board instructed the RO/AMC to attempt to obtain additional information about the U.S.S. Ranger, including command histories and deck logs during the period of time in which the Veteran served aboard that ship.  The remand also sought to obtain buddy statements from fellow Navy personnel who served aboard the U.S.S. Ranger with the Veteran who could attest to the fact that the Veteran went ashore in Vietnam.

The record reflects that, pursuant to the remand, the RO/AMC obtained sought and obtained as much of the information requested as possible.  The RO/AMC obtained information from the Naval History and Heritage Command (NHHC) and received negative responses from both the National Archives (NARA) and the Joint Services Records Research Center (JSRRC).  The RO/AMC also sent the Veteran a letter in April 2011 requesting that he submit information about fellow servicemen who could corroborate that he went ashore in Vietnam.  The Veteran responded by indicating that he is no longer in contact with any of his fellow servicemen.

In light of the above, the Board finds that the RO has complied with the remand instructions to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Prostate Cancer

The Veteran contends that he is entitled to service connection for his prostate cancer.  Specifically, he claims his cancer is related to herbicide exposure during his service.  

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (2013).  Prostate cancer is a disease that is presumed to have been incurred in service as a result of exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2013).  

The Veteran served aboard the U.S.S. Ranger during his period of active service.  However, the Board finds that as the record does not show that the Veteran ever stepped foot in the Republic of Vietnam during the Vietnam era, his service on a vessel off the shore of the Republic of Vietnam is inadequate to establish the requisite service for favorable consideration of his claims based on herbicide exposure.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Board recognizes the Veteran's assertions that he served in Vietnam with the Reconnaissance Attack Squadron Five (RVAH-5).  Specifically, the Veteran has stated he was "air lifted" to Tan Son Nhut airbase and Da Nang "on occasion" to perform his job for "related duties."  (See June 2008 and May 2009 statements from the Veteran.)  The Veteran also submitted news articles and photographs from the newspaper that portrayed an airplane readying to take-off for the Republic of Vietnam from the ship upon which the Veteran served (the U.S.S. Ranger).  However, these assertions alone are not sufficient for the presumption of exposure to apply in this case.  Nor do the lay statements on their own serve to establish any level of actual exposure to herbicides in connection with his duties.  

Since the Veteran's service personnel records do not indicate that the Veteran went to Vietnam, the RO attempted to verify the statements made by the Veteran regarding whether or not he set foot in the Republic of Vietnam.  Specifically, as directed by a prior remand from the Board, the RO sought verification of the information from the Naval History and Heritage Command (NHHC), which provided the command histories for the USS Ranger from October 1963 to September 1965 and from the RVAH-5 from April 1965 to August 1965.  The command histories received did not corroborate the Veteran's assertions.  Additionally, the RO sought the USS Ranger's deck logs from the National Archives (NARA) and received a negative response.  The RO also sought information from the Joint Services Research Center (JSRRC) to verify the Veteran's claims and received a negative response because the "deck log dates were too expansive" to research.  To this end, the RO made a formal finding on their inability to verify in-country Vietnam service in April 2012.

Therefore, the Board finds that the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309 are not applicable to the Veteran's claims of service connection for prostate cancer.  

However, the Veteran could still establish service connection for prostate cancer on a direct basis with competent evidence that it was incurred in service or was present during a presumptive period.  Stefl v. Nicholson,  21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

No complaint, diagnosis or treatment for prostate cancer is shown in the service treatment records or within a year after the Veteran's separation from service.  The first evidence of any prostate cancer is in October 2002, when the Veteran was diagnosed with and treated for it.

The Board recognizes that the Veteran contends that his prostate cancer was caused by his military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), prostate cancer falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of any symptoms that he may have had, an actual diagnosis of prostate cancer requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, to the extent that the Veteran believes that his prostate cancer is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his prostate cancer is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his diagnosed prostate cancer and his active duty service.  As such, the evidence is against a finding that the Veteran's skin cancer is related to service.

In summary, the record evidence establishes that the Veteran's prostate cancer manifested many years following separation from service, and there is no competent medical evidence suggesting a medical relationship, or nexus, between prostate cancer and the Veteran's period of service.  Accordingly, service connection for prostate cancer is not warranted on any basis.

Skin Cancer 

The Veteran contends that his skin cancer is also related to his period of service, and specifically, that it is due to his exposure to herbicides while on active duty.  

Notwithstanding the lack of evidence corroborating the Veteran's contentions that he served in the Republic of Vietnam, the Board notes that skin cancer is not a listed disease under applicable statue and regulation that has been associated with exposure to herbicides.  Therefore, the Board determines that service connection for skin cancer on a presumptive basis as being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e).

However, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service or was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

No complaint, diagnosis or treatment for skin cancer is shown in the service treatment records or during a VA examination within a year after the Veteran's separation from service.  The first evidence of any skin cancer is in March 2007, when the Veteran was diagnosed with and treated for basal cell carcinoma.

The Veteran asserts that his skin cancer is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), skin cancer falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of any symptoms that he may have had, an actual diagnosis of skin cancer requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, to the extent that the Veteran believes that his skin cancer is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his cancer is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his diagnosed skin cancer and his active duty service.  As such, the evidence is against a finding that the Veteran's skin cancer is related to service.

In summary, the record evidence establishes that the Veteran's skin cancer manifested many years following separation from service, and there is no competent medical evidence suggesting a medical relationship, or nexus, between cancer and the Veteran's period of service.  Accordingly, service connection for skin cancer is not warranted on any basis.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for prostate cancer, to include as secondary to exposure to herbicides is denied.

Service connection for skin cancer, to include as secondary to exposure to herbicides is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


